                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JACOB SILVERMAN,
                                  11                                                        Case No. 17-03700 BLF (PR)
                                                        Plaintiff,
                                  12                                                        ORDER GRANTING MOTION
Northern District of California




                                                  v.                                        FOR SUMMARY JUDGMENT
 United States District Court




                                  13

                                  14       IVER LIEN, et al.,
                                  15                   Defendants.
                                                                                            Docket. No. 86
                                  16

                                  17

                                  18            Plaintiff, a pretrial detainee, filed a pro se civil rights complaint under 42 U.S.C. §
                                  19   1983, against prison officials at the Humboldt County Correctional Facility (“HCCF”).
                                  20   The Court found the second amended complaint, (Docket No. 12, hereinafter “SAC”),
                                  21   stated a cognizable claim for deliberate indifference to serious medical needs under the
                                  22   Fourteenth Amendment and directed Defendants to file a summary judgment motion based
                                  23   thereon. (Docket No. 83.) Defendants Iver Lien, F.N.P., Dr. Michael Burleson, and April
                                  24   Barnhart, R.N., filed a motion for summary judgment on the grounds that they did not act
                                  25   with deliberate indifference to serious medical needs.1 (Docket No. 86, hereinafter
                                  26
                                       1
                                  27    The Court dismissed Defendants Dean Flint and Duane Christian from this action after
                                       Plaintiff’s proposed amendment failed to state a claim against them. (Docket No. 101.)
                                  28
                                                                                        1
                                   1   “Mot.”2) Plaintiff filed an opposition, (Docket No. 99), which the Court notes was neatly
                                   2   presented and carefully assembled, and Defendants filed a reply, (Docket No. 102). For
                                   3   the reasons discussed below, Defendants’ motion is GRANTED.
                                   4

                                   5                                         I. DISCUSSION
                                   6   A.     Plaintiff’s Claims
                                   7          Plaintiff claims that after he injured his right wrist and elbow during his arrest on
                                   8   December 22, 2016, Defendants at HCCF failed to provide treatment or pain relief. (SAC
                                   9   at 3.) Plaintiff claims he suffered months of pain until he was referred to a “bone
                                  10   specialist” and later a neurologist who diagnosed nerve damage. (Id.) Plaintiff claims that
                                  11   “via the medical requests, med visit, and ‘grievance process’ – Iver Fiam, April Bernhart,
                                  12   Dr. Borelson, Lieutenants Christian and Flint ALL denied Plaintiff effective pain relief and
Northern District of California
 United States District Court




                                  13   effective treatment to the nerve damaged.” (SAC at 3.) Liberally construed, the Court
                                  14   found the SAC stated a cognizable claim under § 1983 for deliberate indifference to
                                  15   serious medical needs. (Docket Nos. 18, 83.)
                                  16   B.     Statement of Facts3
                                  17          Plaintiff initially reported problems with his wrist and elbow on December 23,
                                  18   2016, after he had been allegedly assaulted by officers the day before, on December 22,
                                  19   2016. (Levin Decl. ¶ 4; CFMG 049, 126, Docket No. 86-3 at 1, 3; Opp. at 1, original
                                  20   pagination.) Superficial abrasions were noted by the nurse, and orders were taken for an
                                  21

                                  22
                                       2
                                  23    In support of the motion, Defendants provide the declaration of Dr. John Levin, (Docket
                                       No. 86-4, hereinafter “Levin Decl.”), as Defendants’ medical expert, and authenticated
                                  24   copies of Plaintiff’s medical records from HCCF, (Docket No. 86-3, hereinafter “CFMG”),
                                       by the custodian of records for HCCF, Burton Dollarhide, (Docket No. 86-2).
                                  25   3
                                        The following facts are undisputed unless otherwise indicated. The facts relied on by
                                  26   Defendants are set forth by their medical expert, Dr. Levin, after he reviewed Plaintiff’s
                                       medical records, CFMG 1 through CFMG 284, for the period relevant to this action.
                                  27   (Levin Decl. ¶ 3.)

                                  28                                                  2
                                   1   Hibiclens scrub for the area where the abrasions were noted to protect against infections.
                                   2   (Id.)
                                   3           On December 27, 2016, he was seen by Defendant FNP Lien for complaints of,
                                   4   among other things, pain in the left wrist, elbow, and left foot after “being handled roughly
                                   5   during arrest.” (Levin Decl. ¶ 5; CFMG 048, Docket No. 86-3 at 2.) Defendant Lien
                                   6   ordered naproxen4 500 mg, to be given twice a day for 14 days for pain. (CFMG 126,
                                   7   Docket No. 86-3 at 3.) The naproxen was continued on January 6, 2017, and again on
                                   8   February 9, 2017, at Plaintiff’s request after follow-up examinations with Defendant Lien.
                                   9   (Id.; CFMG 047, Docket No. 86-3 at 4.)
                                  10           On February 24, 2017, Plaintiff reported ongoing pain in the left wrist as well as a
                                  11   “popping sensation” at the radial wrist with thumb movement. (Levin Decl. ¶ 6; CFMG
                                  12   046, 125, Docket No. 86-3 at 5, 6.) Defendant Lien noted “slight popping,” and renewed
Northern District of California
 United States District Court




                                  13   the naproxen pain medications. (Id.)
                                  14           X-rays were ordered, and on March 7, 2017, both the progress notes and the report
                                  15   of the radiologist indicated the left wrist x-rays were normal. (Levin Decl. ¶ 7; CFMG
                                  16   046, 158, Docket Nos. 86-3 at 5, 7.) Plaintiff was notified of the results. (Id.; CFMG 153,
                                  17   Docket No. 86-3 at 8.)
                                  18           On March 16, 2017, Defendant Lien again examined Plaintiff for his complaint of
                                  19   ongoing pain in the left wrist. (Levin Decl. ¶ 8; CFMG 045, Docket No. 86-3 at 9.)
                                  20   Plaintiff reported that the naproxen did little to relieve the pain and that he wanted an MRI.
                                  21   (Id.) In denying the request, Defendant Lien noted that Plaintiff’s condition was “neither
                                  22   an urgent or emergent problem and is likely not amenable to surgical intervention.” (Id.)
                                  23   Defendant Lien referred Plaintiff to the “MD call list” for further evaluation. (Id.) The
                                  24   naproxen 500 mg was continued. (CFMG 142, Medication Administration Record
                                  25

                                  26   4
                                        Naproxen is a non-steroidal anti-inflammatory drug (“NSAID”) used to treat pain.
                                  27   (Levin Decl. ¶ 5.)

                                  28                                                  3
                                   1   (“MAR”), Docket No. 86-3 at 10.)
                                   2          Defendant Dr. Burleson referred Plaintiff to Dr. Robert C. Lyell, an orthopedic
                                   3   specialist who is not a party to this action, for an examination and assessment. (Levin
                                   4   Decl. ¶ 9; CFMG 238-239, Docket No. 86-3 at 11-12.) Dr. Lyell issued his comprehensive
                                   5   report on April 3, 2016. (Id.) Dr. Lyell found that there was no sensory (i.e., nerve) loss in
                                   6   the ulnar nerve distribution and that the radial, median and ulnar nerves “appear grossly
                                   7   intact to motor and sensory exam.” (Id.) Dr. Lyell also noted the prior x-ray studies were
                                   8   normal for the wrist. (Id.) Dr. Lyell recommended a nerve conduction study and that
                                   9   atrophy noted on exam was related to the ulnar neuropathy, but that “fortunately [Plaintiff]
                                  10   does not have any sensory loss.” (Id.) Dr. Lyell recommended, “…rest, non-steroidals
                                  11   and bracing if this is available for him including his thumb.” (Id.)
                                  12          According to Plaintiff, he saw Defendant Lien on April 6, 2019. (Opp. at 4.)
Northern District of California
 United States District Court




                                  13   According to Plaintiff, Defendant Lien told him at that time, “You’ll have to just deal with
                                  14   the pain. Nothing else can be prescribed.” (Id.) Plaintiff states that they argued until a
                                  15   deputy interrupted them and escorted Plaintiff away. (Id.)
                                  16          On April 14, 2017, Defendant Burleson noted the “de Quervain’s tenosynovitis”
                                  17   found by Dr. Lyell in his consult note and that Plaintiff had atrophy previously
                                  18   documented in an earlier incarceration. (Levin Decl. ¶ 10; CFMG 044, Docket No. 86-3 at
                                  19   13.) Defendant Burleson ordered rest, NSAIDs and splinting/bracing all per Dr. Lyell’s
                                  20   recommendations, along with a nerve conduction study (“NCS”). (Id.)
                                  21          The “NCS” was administered on May 1, 2017, (CFMG 151, 152, Docket No. 86-3
                                  22   at 14-15), and noted in the progress notes at the jail, (CFMG 043, Docket No. 86-3 at 17),
                                  23   on the same date with the recommendation that Plaintiff be sent back to Dr. Lyell to assess
                                  24   the “NCS” results. (Levin Decl. ¶ 11.)
                                  25          On May 22, 2017, Dr. Lyell issued his second report concerning follow up with
                                  26   Plaintiff and the “NCS” results. (Levin Decl. ¶ 12; CFMG 233, Docket No. 86-3 at 16.)
                                  27

                                  28                                                 4
                                   1   Dr. Lyell’s second report indicated that Plaintiff was “asking for stronger pain
                                   2   medications” and although Plaintiff reported he could tolerate a great deal of pain, he
                                   3   “needs ‘really strong’ pain medication and that I [Dr. Lyell] am responsible for approving
                                   4   this.” (Id.) Dr. Lyell’s report states that he discussed the situation “at length” with
                                   5   Plaintiff, informing him that he had “no say regarding [Plaintiff’s] pain medication which
                                   6   he did not seem to understand or agree with.” (Id.) Dr. Lyell informed Plaintiff that he
                                   7   “would recommend rest, non-steroidals. The pain should resolve on its own.” (Id.) Dr.
                                   8   Lyell also attempted to place Plaintiff into a thumb spica brace but Plaintiff refused to
                                   9   wear it. (Id.) Dr. Lyell noted that Plaintiff’s pain was related to the tendonitis and not “his
                                  10   nerve issue which I feel is chronic condition.” (Id.)
                                  11          On May 24, 2017, the progress notes by Defendant Lien indicate that Plaintiff
                                  12   reported that the naproxen was not sufficient to control his pain. (Levin Decl. ¶ 13; CFMG
Northern District of California
 United States District Court




                                  13   043, Docket No. 86-3 at 17.) Defendant Lien offered Plaintiff the choice of naproxen,
                                  14   tylenol or ibuprofen as well as nortriptyline – a medication that can be used to address
                                  15   nerve pain. (Id.) Plaintiff persisted in requesting stronger pain medications such as
                                  16   tramadol or “something stronger,” which he had learned from other inmates they were
                                  17   taking. (Id.) According to the notes, Plaintiff informed Defendant Lien that failure to give
                                  18   him the pain medication that he was demanding would represent deliberate indifference to
                                  19   his condition. (Id.) Defendant Lien advised Plaintiff that there were no patients at the
                                  20   facility taking tramadol. (Id.) The naproxen was re-ordered. (Id.)
                                  21          According to Plaintiff, he learned from Defendant Lien on May 24, 2017, that the
                                  22   “Neurologist has not forwarded a referral for treatment despite the findings, and we
                                  23   medical staff can’t send you back without that. And we cannot provide stronger
                                  24   medications at this facility.” (Opp. at 5.) Plaintiff states that he received no pain
                                  25   medication that day, even though he indicated that he would accept even a non-narcotic.
                                  26   (Id. at 22.)
                                  27

                                  28                                                  5
                                   1           According to progress notes dated May 25, 2017, Plaintiff refused to wear the wrist
                                   2   brace ordered by Dr. Lyell. (Levin Decl. ¶ 14; CFMG 042, Docket No. 86-3 at 18.) A
                                   3   few days later on May 30, 2017, Plaintiff asked for the same brace. (Id.) On June 1, 2017,
                                   4   Plaintiff indicated that he was willing to try the brace suggested by Dr. Lyell, and a spica
                                   5   splint was ordered. (Levin Decl. ¶ 16; CFMG 041, Docket No. 86-3 at 19.)
                                   6           According to Plaintiff, he first notified medical that he wanted the brace on May 27,
                                   7   2017, when he found out it was not brought back to the facility. (Opp. at 5, Ex. B-1.)
                                   8           On June 1, 2017, Defendant Burleson had a conversation concerning pain
                                   9   medications with Plaintiff who “refused to consider any RX except ‘pain meds.’” (Levin
                                  10   Decl. ¶ 15; CFMG 042, Docket No. 86-3 at 18.) Defendant Burleson advised Plaintiff to
                                  11   wear the splint as prescribed by Dr. Lyell and to take the naproxen for pain as prescribed.
                                  12   (Id.)
Northern District of California
 United States District Court




                                  13           The splint that was ordered for Plaintiff arrived on June 12, 2017, but he demanded
                                  14   the metal splint from Dr. Lyell. (Levin Decl. ¶ 16; CFMG 041, Docket No. 86-3 at 19.)
                                  15   Plaintiff was advised that custody rules would not permit the use of a metal splint. (Id.)
                                  16           On June 16, 2017, Defendant Lien saw Plaintiff for complaints of discomfort and
                                  17   “significant pain”; Plaintiff requested additional medication and follow-up visits with
                                  18   orthopedist and neurologist. (CFMG 041, Docket No. 86-3 at 19.) Defendant Lien noted
                                  19   that Plaintiff arrived wearing the splint on his left hand and forearm; the splint was not
                                  20   removed during the visit. (Id.) Defendant Lien continued the naproxen but added tylenol
                                  21   1000 mg as well. (Levin Decl. ¶ 17; CFMG 138 – “MAR,” Docket No. 86-3 at 20.)
                                  22           Defendant Lien wrote to Dr. Lyell on July 21, 2017, to secure the type of brace
                                  23   discussed by Dr. Lyell because the Velcro type brace was uncomfortable. (Levin Decl. ¶
                                  24   18; CFMG 228, 039, Docket No. 86-3 at 21, 22.) However, when the brace arrived,
                                  25   custody determined that the metal stays had to be removed for safety reasons, and the
                                  26   modified brace was to be delivered to Plaintiff. (Id.; CFMG 039 – 8/28/17 & 9/1/17,
                                  27

                                  28                                                 6
                                   1   Docket No. 86-3 at 22.)
                                   2          Discussions centering around Plaintiff’s desire for pain medications persisted in
                                   3   September 2017 through December 2017, during which time Plaintiff would refuse
                                   4   medications and be taken off the medications that he refused to accept, and then later
                                   5   indicate that he was willing to take the “weak pain medications that had been approved.”
                                   6   (Levin Decl. ¶ 19; CFMG 038, 037, Docket No. 86-3 at 23, 24.)
                                   7   II.    Summary Judgment
                                   8          Summary judgment is proper where the pleadings, discovery and affidavits show
                                   9   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  10   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  11   “against a party who fails to make a showing sufficient to establish the existence of an
                                  12   element essential to that party’s case, and on which that party will bear the burden of proof
Northern District of California
 United States District Court




                                  13   at trial . . . since a complete failure of proof concerning an essential element of the
                                  14   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  15   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  16   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  17   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  18   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                  19          Generally, the moving party bears the initial burden of identifying those portions of
                                  20   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  21   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  22   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                  23   than for the moving party. But on an issue for which the opposing party will have the
                                  24   burden of proof at trial, the moving party need only point out “that there is an absence of
                                  25   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                  26   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                  27

                                  28                                                  7
                                   1   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                   2          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                   3   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                   4   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                   5   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                   6   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                   7          The Court’s function on a summary judgment motion is not to make credibility
                                   8   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                   9   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  10   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  11   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                  12   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
Northern District of California
 United States District Court




                                  13   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                  14   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                  15   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                  16   the district court may properly grant summary judgment in favor of the moving party. See
                                  17   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  18   (9th Cir. 2001).
                                  19          A.     Deliberate Indifference
                                  20          Deliberate indifference to a serious medical need violates the Eighth Amendment’s

                                  21   proscription against cruel and unusual punishment. See Estelle v. Gamble, 429 U.S. 97,

                                  22   104 (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other

                                  23   grounds, WMX Techs, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc). A

                                  24   determination of “deliberate indifference” involves an examination of two elements: the

                                  25   seriousness of the prisoner’s medical need and the nature of the defendant’s response to

                                  26   that need. See McGuckin, 974 F.2d at 1059.

                                  27

                                  28                                                  8
                                   1          Where the inmate-patient is a pretrial detainee rather than a convicted prisoner, like

                                   2   Plaintiff was during the relevant period of this case, his rights derive from the Fourteenth

                                   3   Amendment’s Due Process Clause rather than the Eighth Amendment’s Cruel and Unusual

                                   4   Punishments Clause. See Gibson v. County of Washoe, 290 F.3d 1175, 1187 (9th Cir.

                                   5   2002) (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979)). That is, deliberate indifference to

                                   6   a pretrial detainee’s serious medical needs violates the Fourteenth Amendment’s Due

                                   7   Process Clause. Although a deliberate indifference test applies to a pretrial detainee’s

                                   8   claim, it is an objective deliberate indifference test, rather than the subjective deliberate

                                   9   indifference test applicable to a prisoner’s claim. See Gordon v. County of Orange, 888

                                  10   F.3d 1118, 1122 & n.4 (9th Cir. 2018). The claim is evaluated under an objective

                                  11   deliberate indifference standard.

                                  12                 [T]he elements of a pretrial detainee's medical care claim
Northern District of California
 United States District Court




                                                     against an individual defendant under the due process clause of
                                  13                 the Fourteenth Amendment are: (i) the defendant made an
                                                     intentional decision with respect to the conditions under which
                                  14                 the plaintiff was confined; (ii) those conditions put the plaintiff
                                                     at substantial risk of suffering serious harm; (iii) the defendant
                                  15                 did not take reasonable available measures to abate that risk,
                                                     even though a reasonable official in the circumstances would
                                  16                 have appreciated the high degree of risk involved—making the
                                                     consequences of the defendant's conduct obvious; and (iv) by
                                  17                 not taking such measures, the defendant caused the plaintiff's
                                                     injuries.
                                  18
                                       Id. at 1125. With regard to the third element, the defendant’s conduct must be objectively
                                  19
                                       unreasonable -- “a test that will necessarily turn[] on the facts and circumstances of each
                                  20
                                       particular care.” Id. (citations and internal quotation marks omitted). The four-part test
                                  21
                                       articulated in Gordon requires the plaintiff to prove more than negligence, but less than
                                  22
                                       subjective intent --something akin to reckless disregard. Id.
                                  23
                                               Defendants assert that the care and treatment they provided Plaintiff complied with
                                  24
                                       the applicable standard of care, and that the test under Gordon establishes they were not
                                  25
                                       deliberately indifferent to any serious medical need. (Mot. at 2, 6-7.) Under the first
                                  26
                                       factor, Defendants assert that they made intentional decisions concerning the nature of the
                                  27

                                  28                                                  9
                                   1   treatment that was appropriate in responding to Plaintiff’s complaints, which resulted in
                                   2   the referral of Plaintiff to an outside orthopedic specialist. (Id. at 6.) Defendants also
                                   3   assert that they followed that orthopedic specialist’s recommendations as to the proper
                                   4   course of treatment and response to Plaintiff’s complaints thereafter. (Id. at 7.) With
                                   5   respect to the second factor, Defendants deny that their actions in following the specialist’s
                                   6   recommendations put Plaintiff at a substantial risk of suffering serious harm. (Id.)
                                   7   Thirdly, Defendants assert that they did not fail to take reasonably available steps to abate
                                   8   any risk of serious harm to Plaintiff because no such risk existed: “indeed the decision to
                                   9   seek the outside referral were the ‘steps’ designed to abate the risk of any further
                                  10   exacerbation of the condition presented by the plaintiff to the jail providers.” (Id.) Lastly,
                                  11   Defendants assert that they did not fail to take steps that resulted in harm to Plaintiff
                                  12   because they sent him out for specialized care, and they followed the recommendations of
Northern District of California
 United States District Court




                                  13   the specialist. (Id.) Defendants assert that Plaintiff’s claim is nothing more than his own
                                  14   personal opinion concerning his assessment of proper medical care and specifically his
                                  15   demand and persistent pursuit of strong pain medications, which were determined to be
                                  16   inappropriate by Defendants as well as the outside consulting orthopedist, Dr. Lyell, and
                                  17   further bolstered by their medical expert, Dr. Levin. (Id. at 8.)
                                  18          In opposition, Plaintiff asserts that his “remarks and descriptions of concerns were
                                  19   not being documented accurately, correctly, or as expressed.” (Opp. at 2.) He claims that
                                  20   he filed multiple medical requests to relief his pain “prior to the X-ray, prior to the
                                  21   Orthopaedic [sic], prior to the Neurologist” but that Defendant Lien delayed treatment for
                                  22   74 days after the injury date. (Id.) He asserts this time delay constitutes “deliberate
                                  23   indifference reckless disregard [sic]” and is “proper medical oversight.” (Id.) As an
                                  24   example, Plaintiff points out that the radiologist notes “soft tissue swelling around the
                                  25   wrist” on March 6, 2017, but that Defendant Lien entered “no swelling” on February 24,
                                  26   2017. (Id.) He also asserts that he requested an MRI as early as February 23, 2017, but
                                  27

                                  28                                                  10
                                   1   that Defendant Lien notes for the first time on March 16, 2017, that he was refusing the
                                   2   MRI. (Id.) Plaintiff describes other differences in how he described the pain and how
                                   3   Defendants noted their observations in their progress notes. (Id. at 3.) He also makes
                                   4   allegations against Dr. Lyell, who is not a party to this action, (id. at 3-5), claiming that Dr.
                                   5   Lyell conspired with Defendants “confuse, distort, and mislead facts in effort to keep
                                   6   plaintiff deprived of proper standards in the medical science community.” (Id. at 5.)
                                   7   Plaintiff asserts that he is the victim of conspiracy and retaliation for filing another lawsuit
                                   8   for medical care deprivation. (Id. at 7.) Plaintiff asserts that Defendants “knowingly
                                   9   turned a blind’s eye, a deaf ear, their back to the truth with a meeting of the minds” after
                                  10   the neurologist’s findings, from the NCS study, were known. (Id. at 8.) Plaintiff asserts
                                  11   that the facts of the neurologist’s findings “alerts a reasonable person in the medical and
                                  12   administrative oversight to grievances referring to pain and nerve damage ‘findings by a
Northern District of California
 United States District Court




                                  13   certified neurologist’ that when pain and nerve damage is read and/or articulated in
                                  14   communication(s) that a ‘risk of substantial harm exists’ and a ‘reasonable’ compassionate
                                  15   professional would also draw that inference” and that “to not draw that inference at that
                                  16   point would be, and, is blatant deliberate indifference.” (Id. at 12.) Plaintiff asserts that
                                  17   Defendants knew that he was still complaining of pain after they became of the
                                  18   neurologist’s findings and still did not offer treatment and pain relief, which amounts to
                                  19   deliberate indifference and reckless disregard. (Id. at 17.) Plaintiff relies on the evaluation
                                  20   of two physicians, not parties to this action: Dr. Shahid Rehman and Dr. Todd Siff. (Opp.
                                  21   at 21, 25.) Plaintiff submits exhibits with his opposition that purport to be copies from his
                                  22   medical record but are unauthenticated. (Docket Nos. 99-16, 99-16 at 40-43.) These
                                  23   documents indicate that Dr. Rehman, a neurologist, consulted with Plaintiff’s case in a
                                  24   neurology clinic at Napa State Hospital on August 8, 2018, (Opp., “Exhibit – Shahid
                                  25   Rehman, M.D. Neurologist”; Docket No. 99-16), and that Dr. Todd Siff was consulted on
                                  26   October 22, 2018, by Dr. Daniel Ziegler, a new doctor at HCCF who is not a party to this
                                  27

                                  28                                                  11
                                   1   action, on whether hand surgery was warranted, (id. at 23; Docket No. 99-18 at 40-43).
                                   2   Plaintiff asserts that the opinion of these two medical officials was that the standard of care
                                   3   he received at HCCF was not adequate and that they, unlike Defendants, prescribed
                                   4   treatment that was different and adequate. (Opp. at 25.)
                                   5          In reply, Defendants assert that Plaintiff improperly raises claims of conspiracy and
                                   6   retaliation that are not a part of this case, and for which the Court found no basis in
                                   7   support. (Reply at 4.) Defendants are correct, as the Court denied Plaintiff’s previous
                                   8   attempt to add new claims of conspiracy and retaliation to this action. (Docket No. 101 at
                                   9   13-15.) Accordingly, Plaintiff’s allegations regarding conspiracy and retaliation shall not
                                  10   be considered as either new claims or as a basis for creating genuine disputes over material
                                  11   facts because such facts are not relevant to this case. Nor will the Court consider
                                  12   Plaintiff’s attacks against Dr. Lyell for the care he provided because Dr. Lyell is not a
Northern District of California
 United States District Court




                                  13   party to this action, and the Court has denied Plaintiff’s previous attempts to join him to
                                  14   this action. (Docket No. 101 at 13.) With respect to Plaintiff’s allegation that Defendant
                                  15   Lien failed to document swelling on February 24, 2017, in contrast with the X-ray findings
                                  16   on March 6, 2017, Defendants point out that these are two different observations from two
                                  17   different types of examinations – “one external and clinical by FNP Lien and the other an
                                  18   internal view of the anatomy of the wrist.” (Reply at 6-7.) Defendants assert that
                                  19   Plaintiff’s opposition consists essentially of his own personal assessment of the diagnoses
                                  20   and plans for treatment by jail medical staff (Defendants) and the outside specialist, Dr.
                                  21   Lyell. (Reply at 1, 5-6.) Defendants argue that Plaintiff’s own opinions on the matter are
                                  22   without merit and that he cannot rest on his own medical assessment to defeat summary
                                  23   judgment. (Id. at 7-8.)
                                  24          Viewing the evidence in the light most favorable to Plaintiff, the Court finds there is
                                  25   no genuine dispute as to any material fact relating to Plaintiff’s claim of deliberate
                                  26   indifference against Defendants under the Gordon factors. First of all, there is no dispute
                                  27

                                  28                                                 12
                                   1   that Defendants made intentional decisions with respect to Plaintiff’s medical care in the
                                   2   following manner: 1) Defendants initially prescribed medication to address Plaintiff’s pain,
                                   3   2) they ordered X-rays, 3) they referred the matter to an outside orthopedic specialist and
                                   4   neurologist when his left wrist complaints persisted; and 4) they followed the
                                   5   recommendations of the specialist as much as prison safety concerns permitted. See supra
                                   6   at 3-4. Secondly, the evidence does not establish that these conditions put Plaintiff at a
                                   7   substantial risk of suffering serious harm. Rather, it was Plaintiff’s own decision to not
                                   8   take certain medications that were made available to him and to not wear the brace that
                                   9   was ordered that caused him further harm. Plaintiff admits that he “refused the aspirin
                                  10   offered not wanting to consume a pill to become chemically dependent to relie[ve] his
                                  11   pains.” (Opp. at 1-2.) It does not escape the Court’s attention, however, that he later
                                  12   requested “something stronger” like tramadol, which is known to be highly addictive. See
Northern District of California
 United States District Court




                                  13   supra at 5. Defendants’ failure to provide him with “something stronger” does not
                                  14   establish that they placed Plaintiff at a substantial risk of serious harm, particularly since
                                  15   they were still offering him alternative medication, e.g., “naproxen, tylenol or ibuprofen as
                                  16   well as nortriptyline.” Id. Because Defendants continually offered alternative pain
                                  17   medication as well as attempted to obtain an appropriate brace for his wrist, Plaintiff has
                                  18   failed to establish that Defendants did not take reasonably available measures to abate that
                                  19   risk, which is the third Gordon factor. Those reasonably available measures are evidenced
                                  20   by Defendants making progressive decisions with respect to Plaintiff’s persistent left wrist
                                  21   complaints, starting with pain medications to ordering diagnostic tests, including X-ray,
                                  22   and a referral to an outside specialist for further treatment. That specialist proceeded to
                                  23   recommend additional diagnostic tests, including an NCS. Lastly, because the evidence
                                  24   establishes that Defendants took reasonable available measures, Plaintiff cannot establish
                                  25   the final Gordon factor for causation. 888 F.3d at 1125.
                                  26          With respect to Plaintiff’s reliance on the opinion of other doctors, i.e., Dr. Rehman
                                  27

                                  28                                                  13
                                   1   and Dr. Siff, there is no declaration from these doctors to support Plaintiff’s conclusory
                                   2   statements of what those opinions were. Plaintiff asserts in opposition that Dr. Rehman’s
                                   3   “conscience was ‘shocked’ when realizing plaintiff’s neurology diagnosis… was reacted to
                                   4   with no effective treatment or pain relief,” and that Dr. Siff expressed that “it’s ‘very
                                   5   tragic’ this wasn’t addressed” upon the neurologist’s findings. (Opp. at 21, 25.) However,
                                   6   the documents he submits in support, assuming they are authentic and admissible, do not
                                   7   contain such opinions. Dr. Rehman’s progress notes contain no opinion about the quality
                                   8   of care Plaintiff received at HCCF for his left hand prior to his consult, much less any
                                   9   expression of a “shocked conscience”; he simply noted his assessment, differential
                                  10   diagnosis, and recommendations. (Docket No. 99-16.) Similarly, Dr. Siff’s consult notes
                                  11   contain no opinion about the quality of care Plaintiff received prior to his consult; he
                                  12   merely states that “this is a very complicated case,” and recommends MRIs and a repeat
Northern District of California
 United States District Court




                                  13   NCS, with surgery as the “optimal” course of action. (Docket No. 99-18 at 42.)
                                  14   Accordingly, Plaintiff’s reliance on these documents as support for his argument that
                                  15   Defendants’ care fell below the standard is unfounded, as are his personal opinions about
                                  16   the course of treatment. “A difference of opinion between a prisoner-patient and prison
                                  17   medical authorities regarding treatment does not give rise to a § 1983 claim.” Franklin v.
                                  18   Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). Similarly, a showing of nothing more than a
                                  19   difference of medical opinion as to the need to pursue one course of treatment over another
                                  20   is insufficient, as a matter of law, to establish deliberate indifference. Toguchi v. Chung,
                                  21   391 F.3d 1051, 1058 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).
                                  22   Furthermore, although the reliance by prison officials upon a second medical opinion
                                  23   which a reasonable person would likely determine to be inferior to one from a more
                                  24   qualified medical authority may amount to an Eighth Amendment violation, see, e.g.,
                                  25   Hamilton v. Endell, 981 F.2d 1062, 1066-67 (9th Cir. 1992) (prison’s reliance upon
                                  26   medical opinion of doctor who had not examined plaintiff as opposed to plaintiff’s regular
                                  27

                                  28                                                 14
                                   1   physician violated prisoner’s constitutional rights), that is not the case here. Unlike in
                                   2   Hamilton, Plaintiff was personally seen and examined by Dr. Lyell several times over the
                                   3   course of his consultation on the matter of Plaintiff’s left wrist, and Plaintiff’s regular care
                                   4   providers concurred with Dr. Lyell’s diagnosis and recommendations.
                                   5          Lastly, Defendants submit the expert opinion of their medical expert, Dr. Levin.
                                   6   (Docket No. 86-4, Levin Decl.) Dr. Levin attests that he has practiced and trained in the
                                   7   care, treatment and clinical diagnosis of patients with musculo-skeletal sprains and strains,
                                   8   including tendinitis, and the medications appropriate to address the clinical presentation of
                                   9   the signs of both acute and chronic pain and discomfort reported by such patients. (Levin
                                  10   Decl. ¶ 2.) After reviewing Plaintiff’s relevant medical records, Dr. Levin expresses the
                                  11   opinion that the care provided to Plaintiff by Defendants “all complied with the applicable
                                  12   medical standard of care for a patient with the tendonitis diagnosed by Dr. Lyell as well
Northern District of California
 United States District Court




                                  13   [as] confirmed by the “NCS” study and x-rays.” (Id. ¶ 20.) Dr. Levin states that “the use
                                  14   of NSAIDs for the type of pain clinically assessed for Mr. Silverman was both prudent and
                                  15   appropriate as evidenced by the assessment of Dr. Lyell, the consulting orthopedist, and as
                                  16   continued and followed by the providers at HCCF.” (Id.) Dr. Levin’s opinion is further
                                  17   evidence that Defendants’ actions were not objectively unreasonable.
                                  18          Based on the foregoing, the Court finds that Defendants’ conduct with respect to
                                  19   Plaintiff’s medical needs was not objectively unreasonable. See Gordon, 888 F.3d at 1125.
                                  20   Defendants have established the absence of a genuine issue of material fact with respect to
                                  21   the deliberate indifference claim against them. See Celotex Corp., 477 U.S. at 323. In
                                  22   response, Plaintiff has failed to identify with reasonable particularity any evidence that
                                  23   precludes summary judgment. See Keenan, 91 F.3d at 1279. Accordingly, Defendants are
                                  24   entitled to summary judgment. Id.; see Celotex Corp., 477 U.S. at 323.
                                  25   ///
                                  26   ///
                                  27

                                  28                                                  15
                                   1                                               II. CONCLUSION
                                   2            For the forgoing reasons, Defendants Iver Lien, Dr. Michael Burleson, and April
                                   3   Barnhart’s motion for summary judgment is GRANTED. (Docket No. 86.) The
                                   4   Fourteenth Amendment claim against them is DISMISSED with prejudice. The Clerk
                                   5   shall terminate these Defendants from this action.
                                   6            This order terminates Docket No. 86.
                                   7            IT IS SO ORDERED.
                                                    February 25, 2020
                                   8   Dated: _____________________                           ________________________
                                                                                              BETH LABSON FREEMAN
                                   9
                                                                                              United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order Granting MSJ
                                       PRO-SE\BLF\CR.17\03700Silverman_grant.msj
                                  26

                                  27

                                  28                                                     16
